DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slots in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “a front frame portion configured to extend from a front of the top of the vehicle door toward a lower portion of the windshield area and then extend upward adjacent to the windshield area” in claim 1 renders the claim indefinite for being unclear because it is not known what portion of the front frame is configured to extend upward adjacent to the windshield area. 

    PNG
    media_image1.png
    587
    863
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, as best understood by the examiner, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orr et al (U.S. 2009/0243339).
Orr et al discloses a window net door attachment configured to be coupled with a vehicle door and extend throughout an open area between a top of the vehicle door, a roof, and a windshield area of the vehicle, comprising: a front frame portion (41) configured to extend from a front of the top of the vehicle door (90) toward a lower portion of the windshield area (18); a top frame portion (72) configured to extend from an upper-most end of the front frame portion (41) rearward adjacent to the roof (16); a rear frame portion (43) configured to join with a rearward-most end of the top frame portion (72) and extend downward to a rear of the top of the vehicle door (90); and a window net (32) disposed within a boundary support (36) that is attached to the front frame portion (41), the top frame portion (72), and the rear frame portion (43) and to the top of the vehicle door (90), such that the window net (32) extends throughout the open area, wherein the window net door attachment (30) is configured to provide protection to occupants within the vehicle during travel over rough terrain and during rolling over of the vehicle, wherein any of the front frame portion (41), the top frame portion (72), and the rear frame portion (43) may be comprised of one or more bends, angled portions, and curves, such that the window net door attachment optimally surrounds the open area (see fig. 1), wherein the front frame portion (41), the top frame portion (72), and the rear frame portion (43) comprise separate components (64, 68, 74) that may be assembled to extend around the open area, wherein the front frame portion (41), the top frame portion (72), and the rear frame portion (43) comprise a single component (64, 68, 74) that is configured to extend around the open area, wherein the front frame portion (41), the top frame portion (72), and the rear frame portion (43) are comprised of a material that is suitably rigid so as to sustain impact forces and retain occupants within the vehicle during travel over rough terrain and rolling over of the vehicle, wherein the front frame portion (41) and the rear frame portion (43) are fastened to the vehicle door (90) by way of any of various suitable hardware fasteners (56, 58), wherein the front frame portion and the rear frame portion are configured to be fixedly received into suitably configured slots (171) disposed on the vehicle door, wherein the vehicle door and the window net door attachment (32) are manufactured as a single component that is ready for installation onto the vehicle, wherein a plurality of attachments are disposed along the boundary support and configured to retain the window net in an extended disposition within the open area, the plurality of attachments being comprised of any of various suitable hardware fasteners, wherein a hand hole (54) is disposed at a bottom of the window net and near the top of the passenger door (90), and wherein the boundary support (see fig. 1) extends around the hand hole (54) to provide support to, and discourage fraying of, the window net, wherein the front frame (41), the top frame (72), and the rear frame (43) are configured to be coupled so as to extend around the open area, the front frame (41) and the rear frame (43) being configured to be coupled with the vehicle door (90), wherein the window net door attachment is configured to provide protection to occupants during rolling over of the vehicle.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,300,877. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10,300,877 read on the instant application as recited in claims 1-20.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,046,276. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,046,276 read on the instant application as recited in claims 1-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        May 6, 2022